Supreme Court of Florida
                                   ____________

                                  No. SC17-1715
                                  ____________

                           ALVIN LEROY MORTON,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [February 2, 2018]




PER CURIAM.

      We have for review Alvin Leroy Morton’s appeal of the circuit court’s order

denying Morton’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Morton’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Morton’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Morton responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Morton’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Morton is not entitled to relief.

Morton was convicted of two counts of first-degree murder. Morton v. State, 789

So. 2d 324, 327 (Fla. 2001). Following a jury’s recommendation for death by a

vote of eleven to one on both counts, the trial court sentenced Morton to death on

both counts, and his sentences became final in 2001. Id. at 328. Thus, Hurst does

not apply retroactively to Morton’s sentences of death. See Hitchcock, 226 So. 3d

at 217. Accordingly, we affirm the denial of Morton’s motion.

      The Court having carefully considered all arguments raised by Morton, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.



                                        -2-
An Appeal from the Circuit Court in and for Pasco County,
     William Robert Webb, Senior Judge - Case No. 511992CF000308CFAXWS

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Julissa R.
Fontán, Maria E. DeLiberato and Chelsea Shirley, Assistant Capital Collateral
Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Scott A. Browne,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                       -3-